ICJ_170_PedraBranca-Interpretation_MYS_SGP_2018-05-29_ORD_01_NA_00_EN.txt.                              COUR INTERNATIONALE DE JUSTICE


                                 RECUEIL DES ARRÊTS,
                          AVIS CONSULTATIFS ET ORDONNANCES


                         DEMANDE EN INTERPRÉTATION
                           DE L’ARRÊT DU 23 MAI 2008
                   EN L’AFFAIRE RELATIVE À LA SOUVERAINETÉ
                     SUR PEDRA BRANCA/PULAU BATU PUTEH,
                         MIDDLE ROCKS ET SOUTH LEDGE
                             (MALAISIE/SINGAPOUR)
                               (MALAISIE c. SINGAPOUR)


                              ORDONNANCE DU 29 MAI 2018




                                    2018
                             INTERNATIONAL COURT OF JUSTICE


                               REPORTS OF JUDGMENTS,
                            ADVISORY OPINIONS AND ORDERS


                        REQUEST FOR INTERPRETATION
                       OF THE JUDGMENT OF 23 MAY 2008
                    IN THE CASE CONCERNING SOVEREIGNTY
                    OVER PEDRA BRANCA/PULAU BATU PUTEH,
                       MIDDLE ROCKS AND SOUTH LEDGE
                            (MALAYSIA/SINGAPORE)
                               (MALAYSIA v. SINGAPORE)


                                 ORDER OF 29 MAY 2018




3 CIJ1141.indb 1                                              15/11/18 10:22

                                            Mode officiel de citation :
                     Demande en interprétation de l’arrêt du 23 mai 2008 en l’affaire relative
                     à la Souveraineté sur Pedra Branca/Pulau Batu Puteh, Middle Rocks et
                           South Ledge (Malaisie/Singapour) (Malaisie c. Singapour),
                             ordonnance du 29 mai 2018, C.I.J. Recueil 2018, p. 288




                                                 Official citation:
                     Request for Interpretation of the Judgment of 23 May 2008 in the Case
                      concerning Sovereignty over Pedra Branca/Pulau Batu Puteh, Middle
                     Rocks and South Ledge (Malaysia/Singapore) (Malaysia v. Singapore),
                               Order of 29 May 2018, I.C.J. Reports 2018, p. 288




                                                                                 1141
                                                                  No de vente:
                   ISSN 0074-4441                                 Sales number
                   ISBN 978-92-1-157340-4




3 CIJ1141.indb 2                                                                                 15/11/18 10:22

                                                      29 MAI 2018

                                                     ORDONNANCE




                         DEMANDE EN INTERPRÉTATION
                           DE L’ARRÊT DU 23 MAI 2008
                   EN L’AFFAIRE RELATIVE À LA SOUVERAINETÉ
                     SUR PEDRA BRANCA/PULAU BATU PUTEH,
                         MIDDLE ROCKS ET SOUTH LEDGE
                             (MALAISIE/SINGAPOUR)
                           (MALAISIE c. SINGAPOUR)




                        REQUEST FOR INTERPRETATION
                       OF THE JUDGMENT OF 23 MAY 2008
                    IN THE CASE CONCERNING SOVEREIGNTY
                    OVER PEDRA BRANCA/PULAU BATU PUTEH,
                       MIDDLE ROCKS AND SOUTH LEDGE
                            (MALAYSIA/SINGAPORE)
                           (MALAYSIA v. SINGAPORE)




                                                     29 MAY 2018

                                                       ORDER




3 CIJ1141.indb 3                                                    15/11/18 10:22

                                                                                           288




                                 INTERNATIONAL COURT OF JUSTICE

                                                  YEAR 2018                                          2018
                                                                                                    29 May
                                                                                                  General List
                                                  29 May 2018                                      No. 170


                       REQUEST FOR INTERPRETATION
                      OF THE JUDGMENT OF 23 MAY 2008
                   IN THE CASE CONCERNING SOVEREIGNTY
                   OVER PEDRA BRANCA/PULAU BATU PUTEH,
                      MIDDLE ROCKS AND SOUTH LEDGE
                           (MALAYSIA/SINGAPORE)
                                        (MALAYSIA v. SINGAPORE)




                                                    ORDER


                   Present: 
                            President Yusuf; Vice-­President Xue; Judges Tomka, Abraham,
                            Bennouna,     Cançado        Trindade,    Donoghue,    Gaja,
                            Sebutinde, Bhandari, Robinson, Gevorgian, Salam;
                            Registrar Couvreur.


                     The International Court of Justice,
                     Composed as above,
                     After deliberation,
                     Having regard to Article 48 of the Statute of the Court and to Article 88,
                   paragraph 1, of the Rules of Court,
                     Having regard to the Application filed in the Registry of the Court on
                   30 June 2017, whereby the Government of Malaysia, referring to
                   Article 60 of the Statue of the Court and Article 98 of the Rules of Court,
                   requested the Court to interpret the Judgment which it delivered
                   on 23 May 2008 in the case concerning Sovereignty over Pedra Branca/

                                                                                             4




3 CIJ1141.indb 5                                                                                        15/11/18 10:22

                                request for interpretation (order 29 V 18)                289

                   Pulau Batu Puteh, Middle Rocks and South Ledge (Malaysia/Singapore)
                   (Judgment, I.C.J. Reports 2008, p. 12),
                      Having regard to the letters of 10 July 2017, whereby the Registrar
                   informed the Parties that the Court had fixed 30 October 2017 as the
                   time-limit for the filing by the Republic of Singapore (hereinafter “Singa-
                   pore”) of its written observations on the request for interpretation made
                   by Malaysia, pursuant to Article 98, paragraph 3, of the Rules of Court,
                   and to the written observations filed in the Registry by Singapore on
                   30 October 2017, within the time-limit fixed for that purpose,
                      Having regard to the letter of 15 November 2017, whereby the Agent of
                   Malaysia, referring to Article 98, paragraph 4, of the Rules of Court,
                   requested that the Court afford his Government an opportunity to pre-
                   sent comments in response to Singapore’s written observations, as well
                   as to the letter of 24 November 2017, whereby the Agent of Singapore
                   informed the Court of his Government’s objection to Malaysia’s request

                      Having regard to the letters of 8 December 2017, whereby the Registrar
                   informed the Parties that the Court had decided to grant Malaysia’s
                   request, and that the Court had fixed 8 February 2018 as the time-limit
                   within which Malaysia may submit its comments on the written observa-
                   tions of Singapore, and 9 April 2018 as the time-limit within which Singa-
                   pore may submit its response thereto,

                      Having regard to the letter of 29 January 2018, whereby the Agent of
                   Malaysia requested that the time-limit for the filing of its comments be
                   extended to 28 February 2018, as well as to the letters of 1 February 2018,
                   whereby the Registrar informed the Parties that the President had decided
                   to extend to 15 February 2018 the time-limit for the filing by Malaysia of
                   its comments, and to 23 April 2018 the time-limit for Singapore’s res-
                   ponse thereto,
                      Having regard to Malaysia’s comments and Singapore’s response
                   ­thereto which were filed within the time-­limits thus extended;
                      Whereas, by a letter dated 28 May 2018, the Co-Agent of Malaysia
                    notified the Court that the Parties had agreed to discontinue the proceed­
                    ings; and whereas, by a letter dated 29 May 2018, the Agent of Singapore
                    confirmed his Government’s agreement to the discontinuance of the
                    proceedings,
                     Places on record the discontinuance, by agreement of the Parties, of the
                   proceedings instituted on 30 June 2017 by Malaysia against the Republic
                   of Singapore; and
                     Directs that the case be removed from the List.

                     Done in French and in English, the French text being authoritative, at
                   the Peace Palace, The Hague, this twenty-ninth day of May, two thousand

                                                                                            5




3 CIJ1141.indb 7                                                                                 15/11/18 10:22

                                 request for interpretation (order 29 V 18)                 290

                   and eighteen, in three copies, one of which will be placed in the archives of
                   the Court and the others transmitted to the Government of Malaysia and
                   the Government of the Republic of Singapore, respectively.

                                                       (Signed) Abdulqawi Ahmed Yusuf,
                                                                       President.
                                                          (Signed) Philippe Couvreur,
                                                                        Registrar.




                                                                                              6




3 CIJ1141.indb 9                                                                                   15/11/18 10:22

